The defendant appeals from a conviction and sentence for obtaining money and property under false pretenses. Motions to quash and in arrest of judgment were filed and overruled. In these motions it was urged that the information under *Page 269 
which defendant was tried and convicted did not charge any offense known to the law of the state of Louisiana, since it did not affirmatively set out in what particular the alleged false pretense or representation was false and untrue, nor did it aver the intent to defraud. Counsel for the state, in submitting the case, admitted in open court the correctness of defendant's contention. As these necessary ingredients were omitted, the information is not good.
For the reasons assigned, the verdict and sentence appealed from are annulled, and it is now ordered that the information be quashed and the defendant discharged.